El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
El apelante fue convicto y sentenciado por infringir la Ley de la Bolita. En este recurso sostiene en sus dos primeros señalamientos que el tribunal sentenciador cometió error al denegar su moción sobre supresión de evidencia y al admitir evidencia ilegalmente ocupada.
Basa su contención en que los agentes del orden público “so pretexto de una supuesta infracción de la Ley de Auto-móviles (misdemeanor) consistente en que no paró en deter-minado sitio”, se le registró el vehículo y en la parte posterior del mismo, donde está colocada la tablilla, encontraron la evidencia incriminatoria, unas listas que se usan en el juego ilegal de la bolita envueltas en un pedazo de pañuelo. Invoca la doctrina de Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964) para sostener que el registro del automóvil fue irra-zonable y por ende, inadmisible la evidencia ocupada.
La indicada doctrina no es aplicable a los hechos de este caso. El apelante, al no detenerse donde había una señal de “Pare” iba a provocar un accidente con otro vehículo y cuando iba a ser detenido por la policía trató de huir. Concurrieron por lo tanto, circunstancias que justificaban el registro efectuado.
Tampoco cometió error el Tribunal sentenciador al denegar la moción de nuevo juicio. Estaba predicada en el descubrimiento de nueva prueba. Las dos declaraciones juradas que se acompañaron a la moción indican (la de Jorge Luis Torres) que un tal “Juaniquillo” fue quien había colocado “algo” en el automóvil del acusado-apelante un sábado del mes de agosto de 1963, y (la de Rosalina Rosa González) que una semana antes de haberse arrestado al apelante, el agente de la policía Carlos Torres le dijo que aquél “noso-*890tros lo vamos a coger”; que dos semanas después del arresto dicho agente le dijo que quien “había puesto las listas era ‘Juaniquillo’
En primer lugar el récord demuestra que el apelante pudó con razonable diligencia descubrir y presentar en el juicio la prueba que estimó, a los fines de la moción de nuevo juicio, descubierta con posterioridad al juicio. Yéamos el récord. En el contrainterrogatorio al testigo de cargo, teniente Roberto A. Dox Castro, inquirimos sobre la participación de “Juani-quillo”, en la siguiente forma:
“Ledo. Morales:
¿A Ud. le habían dicho algo? ¿Juaniquillo le pasó esta in-formación, que Ud. recibió, de que esto estaba allí?
No, señor, ni Juaniquillo, ni ningún otro. ¿No le pasó cierta información a Ud?
No, señor.
¿Juaniquillo era confidente del Escuadrón Contra el Vicio?
No, señor.
¿Por cincuenta dólares semanales, por informar?
No, señor.
¿Ud. no sabe si Juaniquillo le puso eso allí y lo reportó en seguida ?
No, señor.
¿Ese carro, Ud. no sabía lo que contenía, fue directamente afuera, pero en el carro no?
No, señor.” (T.E. pág. 11.)
Además se le preguntó al testigo Benjamín Torres de Jesús si cuando estaban registrando el automóvil pasó por allí otro vehículo conducido por un tal Juaniquillo, contestando el testigo en la afirmativa.
La Regla 188 (a) de las de Procedimiento Criminal estable-ce como fundamento para la concesión de un nuevo juicio “Que se ha descubierto nueva prueba, la cual, de haber sido presentada en juicio, probablemente habría cambiado el vere-dicto o fallo del tribunal, y la que no pudo el acusado con ra-zonable diligencia descubrir y presentar en el juicio. . . .”
*891' Las circunstancias concurrentes én este caso no le colo-can dentro de las disposiciones de la Regla 188 (a).

En su consecuencia se confirmará .la sentencia apelada.